Exhibit 10.5

Agricultural Bank of China Co., Ltd.

Fixed Assets Loan Contract

Contract No.: 51010420100000033

Borrower (Full Name): Kanghong Sagent (Chengdu) Pharmaceutical Co., Ltd.

Lender (Full Name): Chengdu Guanghua Branch, Agricultural Bank of China Co.,
Ltd.

Dated: August 24, 2010



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

Dear Customer: In order to protect your rights and interests, please read the
terms hereof carefully (particularly the terms in boldface) and pay attention to
the rights and obligations hereunder. If you have any question on the Contract,
please feel free to consult the Lender.

Contents

 

Article I Definitions

     4   

Article II the Borrower’s Commitments

     5   

Article III Condition Clause

     6   

3.1 Loan

     6   

3.2 Interest, Penalty Interest and Compound Interest

     6   

3.3 Withdrawal and Loan Payment

     9   

3.4 Repayment

     12   

3.5 Loan Voucher

     16   

3.6 Guarantee

     16   

3.7 Rights and Obligations

     16   

Article IV. Supplementary Terms

     20   

4.1 Conditions on Loan Use

     20   

4.2 Escrow Account

     20   

4.3 Insurance

     21   

4.4 Financial Index Monitoring

     22   

4.5 Others

     22   

Article V Legal Liability

     22   

Article VI Miscellaneous

     24   

 

2 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

Borrower (Full Name): Kanghong Sagent (Chengdu) Pharmaceutical Co., Ltd.

Domicile (address): No. 8 Ke Xin Road, West Zone, Chengdu High Technology
Industrial Development Zone, Sichuan, China.

Legal Representative: Jeffrey M. Yordon

Post Code: 610000

Responsible Person:                     
                                         
                                         
                                         
                                                                           

Tel:                                                                  
                                         
                                         
                                         
                                                              

Fax:                                                                  
                                         
                                         
                                         
                                                             

Lender (Full Name): Chengdu Guanghua Branch, Agricultural Bank of China Co.,
Ltd.

Domicile (address): No. 3 Xiao Nan Avenue, Chengdu City, Sichuan Province.

Legal Representative: Cao Jiang        

Post Code: 610000

Responsible Person: Mao Zhang

Tel: 87563920

Fax:                                                                  
                                         
                                         
                                         
                                                             

The Borrower applied to the Lender for Fixed Assets Loan for the production line
construction of pharmaceutical products for injection. Therefore, the parties
executed this Contract by consensus.

 

3 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

Article I Definitions

In this Contract the following terms have the meanings given to them in this
Article, except where the context requires otherwise:

 

1.1 Loan Term: including the Total Loan Term and Single Loan Term. Total Loan
Term means the period from the date on which the First Loan is advanced to the
date on which the Borrower repays all the principals and interest pursuant to
the Contract; Single Loan Term means the period from the date on which the
Single Loan is advanced to the date on which the Borrower repays the principals
and interest of this loan pursuant to the Contract under withdrawal by several
times

 

1.2 Withdrawal Period: the period during which the Borrower withdraws money in
accordance with the Contract, including the deferred withdrawal period by
consensus.

 

1.3 Withdrawal Date: the date on which every loan is transferred to the
Borrower’s account.

 

1.4 Repayment Term: the period from the date on which the Borrower repays the
Principal for the first time to the date on which all the principals and
interest are paid off as provided in the Contract, including the repayment term
redefined by consensus.

 

1.5 Project Construction Period: the period from the Commencement Date to
Completion Date of the Project.

 

1.6 Project Operation Period: the period from the Completion Date to the end of
the Operation Date.

 

1.7 Project Completion: the Final Acceptance of the Project hereunder by the
governing department (including the Quality Acceptance and necessary required
Comprehensive Acceptance, and delivery).

 

1.8 Date/Day: working day, if the last date is public holiday in China, it will
be postponed to the first working day after the public holiday.

 

1.9 LIBOR/HIBOR: the London/Hong Kong interbank lending rate in the
corresponding period of the two working days before the Interest Commencement
Date published by Reuters.

 

4 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

1.10 Loan Ratio: the proportion of the loan provided by the Lender for the
Project among the all the loans for the Project.

 

1.11 Total Investment of the Project: the Fixed Investment and Initial Working
Capital for the proposed Project, which suggests the Project’s the total demand
for funds.

 

1.12 Laws and Regulations: the PRC laws, administrative regulations, the local
laws and regulations, rules, judicial interpretation and other legally binding
provisions.

Article II the Borrower’s Commitments

The Borrower hereby declares as follows:

 

2.1 The Project construction and the loan application are in compliance with the
laws and regulations. The Borrower is an approved and registered business entity
established in accordance with the laws or other entities which can be the
Borrower pursuant to the relevant provisions; being an eligible investor
possessed the required business qualifications; the Borrower and its controlling
shareholder have good credit and no significant adverse record; the purpose of
use and source of repayment is definite and legal; the Project is in compliance
with the relevant policies of industry, land, and environment protection; going
through the relevant legal management procedures and rental procedures on the
Fixed Investment; in compliance with the relevant provisions on capital system
of investment project; have already paid the relevant fees in accordance with
laws and regulations and contracts; and there is no case of violation of the
laws and regulations.

 

2.2 Executing the Contract is flawless: The Borrower has already gone through
the necessary formalities as required by the laws and regulations and the
articles of associations to enter into the Contract; The Person who signed or
sealed the Contract is the Legal Representative or the authorized
representative; going through the formalities of Contract approval, registration
or filing; and there is no case of other flaws of the validity of the Contract
due to the Borrower.

 

2.3

The guarantee is legal and valid: the Borrower warrants that all the necessary
formalities have been gone through for the Guarantor to sign this Contract or
fulfill obligations hereunder; the Guarantor is authorized to establish security
with the collateral; the signatory is the authorized signatory for the Guarantee
Contract;

 

5 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  going through the formalities of Guarantee Contract approval, registration or
filing and the registration formality of guarantee; and there is no case of
other flaws of the validity of the Guarantee Contract or material adverse
change.

 

2.4 Exercising the Rights and performing the obligations by the principle of
good faith: the Borrower shall use the loan in compliance with the term, purpose
of use, pattern, etc provided in the Contract and the loans shall not be used in
illegal acts; work actively to cooperate with the relevant government department
and the Lender for the supervision and inspection of the Loan and the Guarantee;
repay the loan in full and on time pursuant to the Contract and shall not escape
debt in any way; and there is no case of other breach of the Contract.

 

2.5 All the documentation and information with respect to the Borrower,
Guarantor, shareholder, Project and financial, etc provided by the Borrower are
true, complete, accurate, legitimate and valid.

Article III Condition Clause

 

  3.1 Loan

 

  3.1.1 Purpose of Use: production line construction of pharmaceutical products
for injection.

 

  3.1.2 Currency and amount of the Loan (in word): RMB ¥ Eighty Three Million
(83 million).

 

  3.1.3 Total Loan Term: Five (5) years. (in word) (year/month)

 

  3.2 Interest, Penalty Interest and Compound Interest

 

  3.2.1 Loan Interest

3.2.1.1 RMB loans, the interest shall be determined by the terms specified in
(2):

(1) Fixed Rate: in accordance with             (Withdrawal Date of every
loan/signing date of the Contract)            (Single Loan Term/Total Loan Term)
based on the corresponding People’s Bank of China’s benchmark interest rate of
the same category and of the same period             (raise/lower)     %, until
the due date of the Loan.

 

6 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

(2) Floating Rate: In accordance with Withdrawal Date of every loan money Single
Loan Term based on the corresponding People’s Bank of China’s benchmark interest
rate of the same category and of the same period             (raise/lower)
    %. The adjustment cycle for the Floating Rate is Three (3) months. The new
rate shall be determined in accordance with the People’s Bank of China’s
benchmark interest rate of the corresponding category and the corresponding
period after adjustment since the corresponding loan date of the next loan cycle
of the adjustment of the benchmark interest rate and the Lender is not obliged
to inform the Borrower further. In case that in the month of adjustment there is
no corresponding loan date, then the last day of that month shall be deemed the
corresponding loan date.

(3) Other term:                             
                                         
                                                        .

3.2.1.2 The interest shall be determined by the terms specified in
            for foreign currency loan.

(1) In accordance with the Floating Interest for             months which is
composed of the             (LIBOR/HIBOR) for             months +     %
interest margin;

(2) In accordance with annual interest rate of     %, until the due date of the
loan;

(3) Other term:                                                            
                                                                   .

 

  3.2.2 The method for calculating and settling the interest

3.2.2.1 The interest shall be settled monthly, and the interest settlement date
shall be the 20th of every month.

 

7 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

3.2.2.2 The interest shall be calculated in accordance with the agreed interest
rate for Fixed Interest Loan. The interest shall be calculated in accordance
with interest rate determined in the respective floating period for the Floating
Interest Loan; and sum the interest of respective floating period where the
interest rate floats several times in a single interest settlement period. The
interest shall be calculated accordingly for other terms of interest rate.

3.2.2.3 The original repayment date shall be postponed to the first working day
where the due date of the loan is the Public Holiday and the interest accrues in
accordance with the agreed interest calculation method during the postponed
period.

 

  3.2.3 Penalty Interest

3.2.3.1 The Penalty Interest shall be charged for the delayed payment equal to
150% of the agreed interest rate since the overdue date until the principal and
interest thereof are repaid where the Borrower fails to repay the principal in
accordance with the Contract.

3.2.3.2 The Penalty Interest shall be charged on the rate equaling 150% of the
agreed interest rate since the breach until the principal and interest thereof
are repaid if there is a misuse of the loan money by the Borrower violating the
conditions or terms of this Contract.

3.2.3.3 The higher penalty interest rate shall apply if both default on the
payment and misusing the fund occur.

 

  3.2.4 Compound Interest

The Compound Interest shall be charged monthly since the overdue date where the
Borrower fails to pay the interest on time. The Compound Interest shall be
charged based on the agreed interest where the interest is not paid on time
before the due date of the Loan; the Compound Interest shall be charged based on
the overdue Penalty Interest after the due date of the Loan; the Compound
Interest shall be charged based on the corresponding Penalty Interest provided
in the Contract where the interest is not paid on time during the period of
overdue or the Borrower misuses the loan fund(s).

 

8 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  3.3 Withdrawal and Loan Payment

 

  3.3.1 Withdrawal Conditions

The following conditions shall be satisfied for withdrawal:

 

  (1) The Borrower possesses the qualification for applying loans; the consents
and approval for the Loan has already been obtained from relevant policy-making
organs and authorized agencies.

 

  (2) This Project has already gone through the relevant legal management
procedure, including but not limited to obtaining the authorization, approval
and filing documents from the relevant government departments, obtaining the
relevant legal documents on industry, land, and environment protection and the
conditions required by the relevant state departments of Project Revolving Loan
have been satisfied.

 

  (3) As for real estate development loan, the corresponding State-owned Land
Use Right Certificates, Construction Land Planning Permits, Construction Works
Planning Permits, Construction Permits have already been obtained; Sales Permits
has been obtained where the sales have begun; land-transferring fees for the
current Project and relevant fees has been paid up.

 

  (4) The source of the Project Capital Fund is in compliance with the relevant
provisions and the Project Capital Fund has already been fully up and running
before the Loan. The additional Project Capital Fund has already been fully up
and running before the Loan where the additional loans are needed as the actual
investment amount exceeds the original planned investment amount. The actual
process of the Project matches the actual investment.

 

  (5) The relevant guarantee formalities required by the Lender has already been
processed and the Guarantee is legal and valid.

 

  (6) The purpose of use for the Loan shall conform to the stipulations of laws
and regulations and the Contract and transaction contracts.

 

9 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  (7) The Borrower’s Commitments made on signing the Contract is still true and
valid for each withdrawal and there is no case of material adverse change or
other material adverse situations which may impact the performance of the
Contract.

 

  (8) Other term:                         
                                         
                                                            .

 

  3.3.2 Withdrawal Option

3.3.2.1 The Withdrawal Option shall be determined by the terms specified in (2):

(1) Withdraw the money in one time, which shall be implemented in accordance
with             :

 The Withdrawal Date is             ;

‚ The Withdrawal Period is from             to             ;

(2) The Withdrawal Period is from August 20, 2010_to December 20, 2010_for
withdrawal by several times and the specific withdrawal plan is as follows: From
August 20, 2010_to December 20, 2010.

The withdrawal amount shall not less than RMB ¥ Eighty Three Millions (83
million) during the period from August 20, 2010 to December 20, 2010 .

The Lender may require the Borrower to go through the relevant formalities
within the specified period where the Borrower does neither go through the
withdrawal formalities pursuant to the Withdrawal Date, Withdrawal Period or
Withdrawal Plan stipulated in the Contract nor apply for postponing the
Withdrawal; The Lender may cancel or partially cancel the undrawn Loan, the
compensation based on     % of the canceled amount shall be charged and the
Lender may reconsider the approval and the Withdrawal Conditions of the Loan
where the formalities is overdue; The Lender may require the Borrower to
withdraw the money within the specified period where the Borrower does not
withdraw above the minimum withdrawal amount within the specified

 

10 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

period; The compensation based on     % of the specified minimum withdrawal
amount shall be charged and the Lender may reconsider the approval and the
Withdrawal Conditions of the Loan where the withdrawal is overdue.

3.3.2.2 The written Withdrawal Notice shall be provided to the Lender Five
(5) days in advance of the Withdrawal Date. The Borrower shall apply for the
adjustment of the Withdrawal Plan Ten (10) days in advance and obtain consents
of the same before adjustment.

 

  3.3.3 Loan Payment

3.3.3.1 Entrusted Payment

3.3.3.1.1 The Borrower will entrust the Lender to defray the Loan to the
counterparty of the Borrower conforming to the purpose of use provided in the
Contract and the transaction contract:

(1) The amount of single withdrawal exceeds 5% of the Total Investment of the
Project;

(2) The amount of single withdrawal exceeds Five Million (5 million) (including
the equivalent foreign currency);

(3) Other situations agreed by the Parties:          
                                         
                                                                           .

3.3.3.1.2 The Withdrawal Application, Entrusted Payment Notice and other
relevant required materials shall be provided to the Lender by the Borrower Five
(5) days in advance. The loan money will be defrayed directly to the
counterparty of the Borrower from the Borrower’s account after approved by the
Lender. The Loan money may not be released where the Withdrawal Application does
not conform to the provided Withdrawal Conditions, or the entrusted payment
application does not conform to the Contract, or the transaction materials is
not complete or true; in such case, the lender will not assume any
responsibilities or liabilities where the Borrower defaults or cause any loss to
the counterparty.

 

11 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

3.3.3.1.3 As for the Project Financing Business, The Lender will defray the loan
money pursuant to the joint signed certificate provided by the independent
intermediary chose by both the Lender and the Borrower and the contractor after
jointly inspecting the plant construction and the construction progress when
necessary.

3.3.3.1.4 The Borrower shall notify the Lender in written before the Lender
defrays the money where the Borrower applies for deferring payment or
withholding payment. The Lender may stop the payment and recall the loan after
approval and confirmation; the interest thereof shall accrue pursuant to the
Contract. The Borrower may apply for resuming the Entrusted Payment, which shall
be handled in accordance with Article 3.3.3.1.2 herein.

3.3.3.1.5 The Lender may renegotiate the advance and payment Conditions with the
Borrower or stop advancing and paying where the credit status of the Borrower
degrades, does not pay the loan in accordance with the Contract, the
construction process of the Project falls behind the process of fund use, avoid
entrusted payment by way of breaking the whole into parts, etc.

3.3.3.1.6 The Entrusted Payment shall not be subject to conditions. The attached
conditions provided in the Entrusted Payment Notice shall not bind the Lender.
Unless otherwise provided by the Parties in written, the Lender will not assume
the obligation to notify the receiver for the Entrusted Payment, deferring
payment, withholding payment, resuming payment, etc.

3.3.3.2 Direct Payment by the Borrower

Unless otherwise provided in Article 3.3.3.1.1. and Article 4.1.1 herein, the
Borrower may directly pay by itself in accordance with the Contract after the
Loan is advanced to the Borrower’s account. The Borrower shall report the
payments as required by the Lender and the Lender is authorized to verify
whether the payments conform with the purpose of use by account analysis,
voucher inspection, site investigation, etc.

 

  3.4 Repayment

 

  3.4.1 Source of Repayment

 

12 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

The Borrower will repay the principal and interest hereunder by its assets,
which includes but not limited to:

 

  (1) Sales revenue;

 

  (2) Other revenue;

 

  (3)                                                                      
                                                          .

 

  3.4.2 Repayment Plan

The Borrower shall pay the interest in full and on schedule and repay the
principal in the way specified in (2): (The first two Repayment Plans and the
third Repayment Plan may be used simultaneously.)

 

  (1) Repay the principal in one time, and the repayment time is             ;

 

  (2) Repay the principal by several times, and the specific Repayment Schedule
is as follows:

October 2012, RMB ¥ Two Million (2 million)             

May 2013, RMB ¥ Five Million (5 million)             

October 2013, RMB ¥ Five Million (5 million)             

May 2014, RMB ¥ Twenty Million (20 million)             

October 2014, RMB ¥ Thirty Million (30 million)             

August 2015, RMB ¥ Fifty Eight Million (58 million)             

 

  (3) Where            (the Sales Revenue of the Project is             /rental
rate is     %/others),     % of the Sales Revenue shall be used to repay the
Loan; where            (the Sales Revenue of the Project is             /rental
rate is     %/others), the Borrower shall repay the entire Loan.

 

13 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  3.4.3 Repayment Method

3.4.3.1 The Borrower shall deposit the outstanding principal and interest in
current period in the repayment account specified by the Lender before the
Repayment Date, and shall irrevocably authorize the Lender to collect the money
from the account. The Lender is authorized to legally collect the money from the
other Borrower’s account opened in the Lender’s agencies where the deposit
balance of the repayment account is insufficient.

3.4.3.2 The Objection Period is Seven (7) days since the date when the Lender
notifies the Borrower in written, oral, or other form, where the Lender
exercises the right of set-off.

 

  3.4.4 Repayment Order

3.4.4.1 The Repayment Order is as follows unless otherwise provided by the
parties:

 

  (1) The money shall be used to repay the Loan where the Borrower specifies
that;

 

  (2) The Lender is authorized to determine Repayment Order and amount where the
Borrower does not specify that and there are several matured debts which cannot
be settled;

 

  (3) The Lender is authorized to determine the offset amount and offset order
where the Lender exercises the right of set-off in accordance with the laws and
regulations and the Contract; The Lender is authorized to determine the offset
amount and offset order where the Lender exercises the right of subrogation in
accordance with the laws and regulations and the Contract.

3.4.4.2 The Lender is authorized to choose the money to repay the principal, the
interest, Penalty Interest, Compound Interest or the relevant fees to collect
the Loan.

 

  3.4.5 Prepayment

3.4.5.1 The Borrower shall submit a written application to the Lender Thirty
(30) days in advance, where the Borrower intends to prepay the Loan and the Loan
can be prepaid by consensus. The Repayment Order of the prepayment shall be
subject to Article 3.4.4 herein.

 

14 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

3.4.5.2 The interest shall accrue in accordance with term specified in (1) for
the prepayment loan, interest with this clear:

(1) The interest shall accrue subject to Loan Term and agreed interest rate of
actual single Loan;

(2) The interest shall accrue subject to the Loan Term and an additional     %
plus the agreed interest rate of actual             (total/ single) Loan;

(3) Others:                               
                                         
                                                      .

3.4.5.3 The repaid principal shall not less than RMB ¥ Five Million (5 million)
and shall be the integral multiple of RMB ¥ One Million (1 million).

3.4.5.4 The procedure fee of the Prepayment shall be charged and the calculation
method is             ;

(1) The remaining Loan Term (by the month, add to one month if it is less than
one month) × the amount of the Prepayment × 1‰;

(2) Others:                                                             
                                                                  .

3.4.5.5 The interest for the outstanding Loan shall accrue in accordance with
the agreed interest rate herein for Prepayment.

 

  3.4.6 Extension

The Borrower is authorized to apply to the Lender for extending the Loan Term
where the Borrower cannot repay the Loan in accordance with the provided
Repayment Plan. The Borrower shall submit the Extension Application to the
Lender Fifteen (15) days before the due date of the Loan and enter into the
Extension Agreement with the Lender after obtaining the consent from the Lender.

 

15 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  3.5 Loan Voucher

The loan voucher shall be part of the Contract and the record in the loan
voucher shall prevail where there are any conflicts or discrepancies between the
records in the loan voucher and the records herein of the loan amount, the
withdrawal amount, repayment amount, Loan Date, Repayment Date and loan interest
rate.

 

  3.6 Guarantee

 

  3.6.1 The guarantee type herein is: collateral mortgage.

 

  3.6.2 The Guarantee Contract will be otherwise signed among the Lender, the
Borrower and the Guarantor.

 

  3.7 Rights and Obligations

 

  3.7.1 Rights and Obligations of the Borrower

(1) To withdraw the Loan in accordance with the Contract;

(2) To repay the principal and interest of the Loan in full and on schedule;

(3) To use the Loan subject to the purpose and the method provided in the
Contract;

(4) Accept and proactively cooperate with supervision and investigation of the
situation related to the project construction, financial situations, the use of
the Loan and other relevant matters; provide the relevant materials and
information of the Project, the use of the Loan, financial and others required
by the Lender;

(5) The Borrower shall notify the Lender in written in advance and obtain the
consents from the Lender where the following actions have been taken:

 To carry out actions such as contracting, renting, shareholding reform, joint
operation, merger, consolidation, merger and acquisition, separation, reduction
of registered capital, joint venture, major assets transfer, significant
overseas investment, issue bonds, application for suspending operations for
rectification, application for dissolution, application for bankruptcy, etc;

 

16 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

‚ To provide large guarantee or mortgage, pledge major assets for the third
party, which may affect the solvency ability of the Borrower;

ƒ To mortgage and pledge the project assets and proceeds （including the
prospective proceeds）due to the Loan for third party rather than the Lender (
including the Syndicated Loan participated by the Lender) before the principal
and interest are paid off;

„ Significant adjustment on the Construction Plan or Project Estimates during
the process of project implementation;

… The case of which arises material change to the claims and obligations hereof
or other material adverse situation to impact the recovery of the creditor’s
rights;

(6) The Borrower shall notify the Lender within five (5) days after the
following matters occur:

 the Borrower and the Legal Representative, principal, and the actual
controller thereof engage in illegal activities;

‚ suspense of business, close a business, cancelation, revocation of business
license, being revoked, etc.

ƒ Significant deterioration of the property, Serious difficulties in production
and operation or material adverse dispute;

„ The Borrower’s other issue which may have adverse impact on recovery of the
creditor’s rights.

(7) The Borrower shall notify the Lender within seven (7) days after the
following matters occur:

 The change of the affiliation, major change of the executives, major
adjustment of the organization structure;

 

17 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

‚ Major change of the name, the domicile, business scope, and other industrial
and commercial registration items, or the licensed matters.

ƒ Increase of the registered capital, substantial modification to the company’s
Articles of Association;

„ The Borrower’s other major change which may impact the debt discharge.

 

  (8) The Borrower and its investor shall not evade the Lender’s debt through
any way such as withdrawing funds, transferring assets, or transferring shares
without authorization, etc, and shall not engage in other activities which will
jeopardize the Lender’s interest.

 

  (9) The Borrower shall assume the necessary fees of legal service, insurance,
transportation, evaluation, registration, custody, verification, notarization;

 

  (10) Other Rights and Obligations specified in the law and regulations or
agreed by the Parties.

 

  3.7.2 Rights and Obligations of the Lender

(1) To advance the Loan in full and on time, except the delay due to the
Borrower’s own reason or not caused by the Lender;

(2) To be authorized to supervise or inspect the following situations related to
the Project Construction, production and operation, financial, Material
Inventory and Loan use, etc through site or off-site mode and require the Lender
to provide the related documents, materials, and information:

 Whether the Project Capital Fund, self-raised fund, and other supporting funds
is ready on schedule; Whether there are any major changes of the Project;
Whether the Project Process matches the cumulative finance expenditure, etc;

 

18 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

‚ Whether the Borrower uses the Loan in accordance with the provided purpose of
use; Whether the Loan are illegally used to engage in the equity investment,
securities, futures or venture business, etc;

ƒ Other necessary items which need to inspect.

 

  (3) The Lender is authorized to require the Borrower to rectify within a time
limit, implement other debt coverage measure or provide other valid guarantee;
or to stop advancing the loan, to declare the loans hereunder and under other
Loan Contracts are due, to collect the Loan in advance, etc;

 

  (4) The Lender is authorized to require the Borrower to provide further valid
guarantee where the Guarantee falls in the situation of suspense of business,
close a business, cancelation, revocation of business license, being revoked and
major operation loss, etc, which may lead the loss of the ability to provide
guarantee partially or fully, or where the value of the collateral or the pledge
decreases, the collateral or the pledge impair accidently, etc, which may
jeopardize the Guarantee.

 

  (5) Other Rights and Obligations specified in the law and regulations or
agreed by the Parties.

 

  3.7.3 Other Obligations

3.7.3.1 The Parties have the obligations to keep secret of the other Party’s
business secret obtained during the process of signing and performing the
Contract and other interest-related information. Unless otherwise provided by
the laws and regulations, the above information shall not be disclosed or leaked
to the third party without the other party’s consent.

3.7.3.2 The Parties shall fulfill the obligations of notification, assistance,
etc in accordance with the principle of good faith after the termination of the
rights and obligations hereof.

 

19 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

Article IV. Supplementary Terms

The following Article 4.1, Article 4.2, Article 4.3, Article 4.4 shall apply to
the Loan hereunder and bind on both Parties; the terms which are not chosen to
apply shall not bind on the Parties:

 

  4.1 Conditions on Loan Use

 

  4.1.1 The consent shall be obtained by the Borrower form the Lender before the
Borrower uses the Loan which has already been advanced to the Borrower’s account
in accordance with the Contract where the following conditions has not been
satisfied:                                          
                                         
                                            .

 

  4.1.2 The interest shall accrue in accordance with the Contract during the
period when the Loan is restricted for use.

 

  4.1.3 The Borrower shall notify the Lender immediately where the Borrower’s
account is inquired, frozen, or deducted by the competent authorities before
conditions on Loan Use are satisfied.

 

  4.2 Escrow Account

 

  4.2.1 The Borrower opens an Escrow Account in the Lender’s and the funds
specified in Term (2) shall be deposited in the account:

(1) The Project Capital Fund corresponding to the Loan Ratio;

(2) All of the operating revenue or the rental revenue;

(3) Others:                                        
                                         
                                             .

 

  4.2.2 The consents shall be obtained where the Borrower change or cancel the
Escrow Account before the Contract terminates.

 

  4.2.3 Others:                          
                                         
                                                           .

 

20 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  4.3 Insurance

 

  4.3.1 The Borrower shall purchase appropriate insurance from the Insurance
Companies accepted by the Lender to cover the engineering and property risks
related to the Project within Five (5) days before the Withdrawal in accordance
with the laws and regulations, Industry Regulations, or the Lender’s
requirement. Type of Insurance includes but not limited to:

 

  (1) Property All Risks;

 

  (2)                                                                      
                                                          ;

 

  (3)                                                                      
                                                          .

 

  4.3.2 The insured amount shall not less than the Loan Amount hereunder; the
insurance period is half year longer than the Total Loan Term hereunder. The
Borrower shall renew the insurance pursuant to the relevant provisions and the
Lender’s requirement, and shall not suspend or cancel the insurance.

 

  4.3.3. The Borrower shall assume the insurance fees and pay the insurance fees
on time; the Lender is authorized to recover the insurance fees and other
necessary fees where the Lender advances the insurance fees for the Borrower.

 

  4.3.4 The Borrower shall notify the Insurance Company and the Lender
immediately where accidents covered by the insurance happen; the Insurance
Compensation shall be used to repay the principal and interest of the Loan and
the Lender is authorized to recover from the Borrower or require the Borrower to
provide further guarantee where the Insurance Compensation is not enough to
repay the Loan. The Insurance Compensation can also be used to recover the loss
arising from the accidents.

 

  4.3.5 Others:                          
                                         
                                                           .

 

21 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  4.4 Financial Index Monitoring

The Borrower shall implement the accepted Debt Coverage Measure as required by
the Lender where in the case of following (1), (2), (3), otherwise, the Lender
is authorized to exercise the rights provided in Article 5.3 hereunder:

 

  (1) The actual revenue of the Project during the Operating Period is less than
50% of the estimated amount;

 

  (2) Liability-asset ratio of the Borrower reaches more than 80%;

 

  (3) The Borrower has bad credit;

 

  (4) The contingent liability ratio of the Borrower reaches more than
            ;

 

  (5) Others:                          
                                         
                                                           .

 

  4.5 Others

The Parties further agree as follows:                                          
                                         
                                            .

Article V. Legal Liability

 

5.1 The Borrower’s following act shall be deemed as a breach:

 

  (1) Fails to assume the obligations herein;

 

  (2) Fails to fulfill the Commitments provided in Article II herein;

 

  (3) Expressly states or indicates by its conduct that it will not repay the
due loan or the outstanding loan;

 

  (4) The Lender declares default where the Borrower does not assume obligations
or does not fully assume obligations under other contract;

 

  (5) Other circumstances where the Borrower does not perform the Contract or
does not fully perform the Contract.

 

22 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

5.2 The Lender is authorized to terminate the Contract and other Contracts
entered into between the Parties:

 

  (1) The Borrower or the Guarantor breaches the Contract;

 

  (2) There is material adverse change on the repayment ability of the Borrower
or the Guarantor;

 

  (3) The collateral or pledge suffers major damage or impairment of value;

 

  (4) The adjustment of national policy has a material adverse impact on the
security of the Loan;

 

  (5) The Borrower commits material breach to other creditors;

 

  (6) Other circumstances provided by the laws or agreed by the Parties.

The Objection Period is Seven (7) days since the date when the Lender notifies
the Borrower in written, oral, or other form, where the Lender terminates the
Contract.

 

5.3 The Lender is authorized to take the following remedy measures under the
circumstances specified in Article 5.1 and Article 5.2:

 

  (1) Require the Lender and the Guarantor to rectify the breach or other
situation which prejudice the security of the Loan, implement other debt
coverage measure or provide other valid guarantee;

 

  (2) To collect Penalty Interest and Compound Interest as specified in the
Contract until the principal and interest are paid off where the Lender fails to
use the Loan subject to the purpose of use, to repay the Loan or pay the
outstanding interest by convention;

 

  (3) To stop advancing the loan, to collect the loans credited in advance or
declare the loans are due under other Loan Contracts with the Borrower;

 

  (4) To exercise the right of set-off and other statutory contractual rights;

 

  (5) To require the Borrower to be responsible for the damages and other legal
liabilities;

 

  (6) To take the Asset Protection measure and other legislative measure;

 

  (7) To publicly disclose the Borrower’s nonperformance;

 

  (8) Other remedy measures:                                          
                                         
                                            .

 

23 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

5.4 The Borrower shall assume the attorney fees, travel expense, execution fees,
valuation fee and other necessary fees to collect the Loan where the Lender has
to take action or arbitration for the Borrower’s breach.

 

5.5 The Lender shall compensate the Borrower’s actual loss where the Lender does
not advance the Loan in full and on schedule while the Borrower assumes the
obligations provided herein.

Article VI Miscellaneous

 

  6.1 Notice

All the notice and or other correspondence under this Contract shall be
delivered to the notified party in accordance with the address or number or
other contact information provided herein, and the Party shall notify the other
Party of the change if any of the contact information are changed.

 

  6.2 Dispute Resolution

 

  6.2.1 Any dispute arising from the interpretation or performance of the
Contract shall be resolved through mutual consultation of both Parties. The
dispute shall be resolved by the method specified in (1), where no agreement is
reached through consultation.

 

  (1) Lodge an action to the court where the Lender is domiciled;

 

  (2) Submit             for arbitration.

 

  6.2.2 The Parties shall continue to perform this Contract in all respects
other than the issue in dispute during the period of litigation or arbitration.

 

  6.3 Effectiveness

 

  6.3.1 This Contract shall be effective upon the signing or sealing of the
Parties.

 

  6.3.2 Signed at: No.3 Xiao Nan Avenue, Chengdu City.

 

  6.3.3 The Parties shall determine the matters not covered herein through
consultation.

 

24 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

  6.3.4 This Contract is made in Six (6) originals with the Borrower holding One
(1) original, the Lender holding Two (2) originals, the Guarantor holding One
(1) original, Housing Authority holding One (1) original, and the Notary Office
holding One (1) original, which are equally authentic.

 

25 / 26



--------------------------------------------------------------------------------

Translation of Fixed Assets Loan Contract    KSCP

 

The Statement of Borrower: The Lender has already prompted all the related terms
(particularly the terms in boldface), and has illustrated the related concept,
content, and legal effect thereof to us and we have been acquainted with and
understood all the above terms.

The Borrower (seal):

Legal Representative or Authorized Representative (Signature):

August 24, 2010

The Lender (seal):

Legal Representative or Authorized Representative (Signature):

August 24, 2010

 

26 / 26